DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amendments to claims 1-22 filed 2/11/20. Claims 1, 10, 17 are the amended claims.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5. Claims 1-3,6,8,10,12,14,16 are rejected under 35 U.S.C. 102 as being anticipated by Foldes (WO2016/116306; submitted by with IDS of 6/4/20).

Regarding claim 1, 10 and 12, Foldes discloses an apparatus/method for detecting a dissolved gaseous impurity in an aqueous environment [par 12, 17, 32], comprising: 
an opening for liquid of said aqueous environment Fig 2a, b, inlet 18, par 23]; 

a holding compartment for holding evaporated gas from said sample [Fig 2a, b, cavity 10, par 22,23].

Regarding claim 2, Foldes further discloses comprising a spectroscopy unit configured to detect spectroscopic signals of said evaporated gas, thereby to identify a gaseous impurity or a concentration of said gaseous impurity in said aqueous environment [par 10].

Regarding claim 3, Foldes further discloses wherein the spectroscopy unit comprises a radiation source and a detector [Fig 2a, b, near-IR DFB laser 14, detector 12].

Regarding claim 6, Foldes further discloses comprising a sampler for holding a sample of said liquid, the sampler having a first end and a second end and being vacuum resistant, wherein said sampler comprises a valve at said first end, the valve being openable to obtain said sample and closeable prior to applying said vacuum to a surface of said sample from said second end [par 32,33].

Regarding claim 8 and 14, Foldes further discloses wherein said detector unit is configured to detect ammonia or a concentration of ammonia or other dissolved substances [par 12, 13, 41, 42].

.

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. Claim 17-22, 4,5,7,9,11,13,15 are rejected under 35 U.S.C. 103 as being unpatentable over Foldes in view of Nakamura et al. (US 20130285821).

Regarding claim 17-19, Foldes discloses an apparatus/method for detecting a dissolved gaseous impurity in an aqueous environment [par 12, 17, 32], comprising: 
an opening for liquid of said aqueous environment Fig 2a, b, inlet 18, par 23]; 

a holding compartment for holding evaporated gas from said sample [Fig 2a, b, cavity 10, par 22,23].
Foldes discloses one monitoring device and fails to explicitly disclose having a plurality of monitoring devices and collecting measurements from these devices.

Nakamura teaches a sampling unit that samples water from a plurality of locations [par 0028] and transmission capability [par 0029]. One of ordinary skill would recognize that using Nakamura’s teachings in the Foldes invention would allow for a monitoring and collecting measurements from a variety of locations.

Neither Foldes nor Nakamura disclose or suggest mooring of the monitoring device or allowing some of the devices to free-float. However, one of ordinary skill would recognize that these are ways in which water at different locations can be sampled and measured. 

Regarding claims 21 and 22, Foldes discloses monitoring the presence of ammonia impurities in water [par 1, 13] which implies the water is measured at predetermined  intervals.
Foldes fails to disclose a solar cell for the monitoring device and Nakamura teaches a solar cell [par 0034, 21 in Fig 1] that supplies power. One of ordinary skill would 

Regarding claims 4, 5 and 11, 13, Foldes fails to disclose and Nkamura discloses using an FTIR or electrochemical detector. 
However Nakamura teaches using an FTIR or electrochemical detector [par 0076].
One of ordinary skill would recognize that using Nakamura’s teachings in the Foldes invention allow for the use of various types of sensors to provide water quality measurements.

Regarding claims 9 and 15, Foldes fails to disclose wherein the aqueous environment is an aquaculture environment.
Nakamura teaches the aqueous environment is a the inside or periphery of a aquaculture pens [par 0075].
One of ordinary skill would recognize that using Nakamura’s teachings in the Foldes invention allows for monitoring aquaculture environments.

Regarding claim 7, neither Foldes nor Nakamura teach wherein the holding compartment is removable for remote spectroscopic analysis.
However one of ordinary skill would recognize that having a holding compartment that is removable allows for moving the sample to an offsite location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                                         /DAVID P PORTA/                                                                                               Supervisory Patent Examiner, Art Unit 2884